Order entered May 4, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00129-CR
                               No. 05-21-00130-CR

                 VICTORIA IFEANYI ANWUZIA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the County Court at Law No. 1
                           Rockwall County, Texas
               Trial Court Cause Nos. CR16-0886 & CR16-0887

                                     ORDER

      We REINSTATE these appeals. We abated for the appointment of counsel.

On April 26, 2021, the trial court held a hearing. After being admonished by the

trial court, appellant stated in open court that she intended to represent herself on

appeal and acknowledged that she was entitled to but was waiving court appointed

counsel for her appeals. On May 3, 2021, a reporter’s record of the April 26, 2021

hearing was filed along with supplemental clerk’s records with appellant’s signed

waivers of counsel.
      We DIRECT the Clerk to list appellant as proceeding pro se. All future

correspondence shall be sent to appellant at the address on file with the Court.

      We GRANT appellant’s pro se motion to extend time to file the docketing

statement to the extent the docketing statement is due by June 5, 2021. The

reporter’s record is DUE on June 5, 2021.

      We DIRECT the Clerk to send copies of this order to the Honorable Brian

Williams, Presiding Judge, County Court at Law No. 1; to Deborah Hamon,

official court reporter, County Court at Law No. 1; to Victoria Anwuzia, P.O. Box

701656, Dallas, TX 75370; and to the Rockwall County District Attorney’s Office,

Appellate Division.

                                              /s/   LANA MYERS
                                                    JUSTICE